Citation Nr: 1741189	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-22 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1945 to October 1948 and from February 1952 to February 1954.  

The Veteran died in February 1986.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  

In connection with this appeal, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran died in February 1986 due to adenocarcinoma of the lung.  

2.  An unappealed March 2002 rating decision denied reopening the claim of entitlement to service connection for the cause of the Veteran's death.  

3.  The evidence associated with the claims file subsequent to the March 2002 rating decision is cumulative or redundant of evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the underlying claim of entitlement to service connection for the cause of the Veteran's death.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C. §5108 (2012); 38 C.F.R. §3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An October 2000 rating decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death based on a finding that the Veteran's death was not related to his active service.  The appellant did not appeal that decision.  A March 2002 rating decision denied reopening the appellant's claim of entitlement to service connection for the cause of the Veteran's death based on a finding that new and material evidence had not been presented.  The appellant did not appeal that decision.  

The pertinent evidence of record at the time of the March 2002 rating decision included the following: the Veteran's service treatment records, which fail to show that the Veteran's cause of death was related to his active service; the Veteran's service records, which fail to show that the Veteran had service in either Korea or the Republic of Vietnam; medical records which identified that the Veteran had adenocarcinoma of the lung, but failed to show that the Veteran's adenocarcinoma was related to his active service; records documenting the Veteran's marriage to the appellant and divorce from an ex-spouse; multiple Certificates of Separation from Service documenting the Veteran's periods of active service between 1945 and 1954; and, multiple statements from the appellant in which she alleged that the Veteran's death was the result of injury and/or chemical exposure sustained while a member of the Green Berets and participating in classified missions in Korea from 1952 to 1954, and/or that the Veteran's death was the result of herbicide and other chemical exposure the Veteran sustained while serving in the Republic of Vietnam on classified missions during the 1970s.   

The pertinent evidence of record that has been received since the March 2002 rating decision includes the following: the appellant's hearing testimony, in which she reiterated her belief that the Veteran served in both Korea and the Republic of Vietnam, during which he was injured and exposed to herbicides and other chemicals; and a July 2011 letter from a private clinician in which it was opined that the Veteran's in-service exposure to herbicides and chemicals may have potentially contributed to his cause of death.  

The Board finds that the evidence added to the record since the March 2002 rating decision is not new and material.  Service connection for the cause of the Veteran's death was denied because it was determined that the cause of death noted on the Veteran's death certificate was not related to his active service.  The evidence added to the record fails to establish that the Veteran's cause of death was related to his active service.  

The Board acknowledges the July 2011 medical opinion of record; however, the Veteran is not confirmed to have served in either Korea or the Republic of Vietnam and so, he is not presumed to have been exposed to chemicals such as herbicides during active service.  Therefore, as the positive opinion is based solely on unsubstantiated statements from the appellant, it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.  Further, the lay statements added to the record are cumulative and redundant of evidence that was previously considered.  

Therefore, the evidence added to the record does not raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for the cause of the Veteran's death is not warranted.  


ORDER

New and material evidence has not been presented and reopening of the claim of entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


